DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 12/27/2021 and 05/13/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.
The preliminary amendment filed on 02/24/022 has been entered.  Claims 1-9 are pending in this Office action.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a wireless communication control method suppressing interference using a minimum mean square error (MMSE) weight in an environment of wireless communication where the number of transmission stations transmitting a wireless signal to a receiving station is larger than the number of reception antennas of the receiving station, the method comprising: calculating, by the receiving station, power of an interference signal included in a signal received by the receiving station from the transmission stations the number of which is larger than the number of reception antennas, the interference signal corresponding to a part by which the number of transmission stations exceeds the number of reception antennas; calculating, by the receiving station, an MMSE weight depending on the power of the interference signal; and recalculating, by the receiving station, the power of the interference signal using the MMSE weight depending on the power of the interference signal, and the MMSE weight depending on the recalculated power of the interference signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dussmann et al (US 2015/0249965) disclose an uplink path integrity detection in distributed antenna systems.
Heikkila (2013/0188761) discloses method, apparatus and computer program for calculating a noise covariance estimate.
Bertizzolo et al (US 2022/0116789) disclose a method for spectrum sharing by primary and secondary networks based on cognitive beamforming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KTSeptember 6, 2022